                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                       BOWLING GREEN DIVISION
                                  CIVIL ACTION NO. 1:19‐CV‐00002‐LLK

JAMES E. VANCE, on behalf of MELANIE S. VANCE, deceased                                   PLAINTIFF

v.

ANDREW SAUL, Commissioner of Social Security                                              DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and Defendant are at Dockets # 13 and 18. The parties

have consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, with any

appeal lying before the Sixth Circuit Court of Appeals. (Docket # 9.)

        Effective June 1, 2013, the Social Security Administration determined that Plaintiff’s disability

ended due to medical improvement and ceased payment of Disability Insurance Benefits pursuant to Title

II of the Social Security Act. The Administrative Law Judge (ALJ) affirmed the Administration’s cessation

determination but found that, effective February 24, 2016, Plaintiff’s impairments worsened such that

she again became disabled and was, therefore, eligible for a new period of Title II benefits.

(Administrative Record (AR) at 48.) In other words, the ALJ found that Plaintiff was not disabled during

the closed period between June 1, 2013 and February 24, 2016.

        The ALJ’s finding of a re‐onset of disability date of February 24, 2016 (but not earlier) did not

comport with applicable legal standards. The ALJ’s selection of February 24, 2016 was unsupported by

any (and, in fact, contradicted every) medical opinion, which indicated that there was no period of non‐

disability following Plaintiff’s liver transplant in June 2010. The ALJ based his selection on his own

independent (lay) assessment of the medical evidence, which he was unqualified to give. Therefore, the




                                                     1
Court will REMAND this matter to the Commissioner for calculation and payment of past‐due Title II

benefits for the closed period between June 1, 2013 and February 24, 2016.

                                 Background facts and procedural history

        In March 2010, the Social Security Administration found that Plaintiff was disabled as of April

2009, due to chronic liver disease satisfying Listing 5.05B. (AR at 128.)

        In June 2010, Plaintiff underwent liver transplant surgery. (AR at 36.) Physical therapy notes state

that she was bedridden for two years after the transplant. (AR at 67, 1440.)

        Disabled individuals are subject to periodic reviews to determine if they continue to be disabled

and entitled to benefits. 20 C.F.R. § 404.1594(a). As part of the continuing‐disability review process, in

May 2013, the Administration’s non‐examining program physician, P. Saranga, assessed Plaintiff as

capable of performing a limited range of light work. (AR at 631‐37.) In June 2013, the Administration

found that Plaintiff was no longer disabled as of June 2013, due to medical improvement. The

Administration reaffirmed its decision upon reconsideration, and Plaintiff sought review by an ALJ.

        As described in greater detail below, the medical opinions in the administrative record were

unanimous that that the medication Plaintiff was required to take to prevent rejection of her transplanted

liver caused serious side effects such as nausea, vomiting, weakness, severe fatigue, loss of stamina (with

history of falls), and loss of concentration. Those medical opinions were from Plaintiff’s treating physician,

Jason Campbell, M.D. (AR at 1483‐86, 3270‐73); Dr. Christopher Jones, Director of Liver Transplant

Program (AR at 2920); and the medical advisor the ALJ called to testify at the administrative hearing,

Samuel Berman, M.D. (AR at 71‐72). In addition, after her transplant, Plaintiff experienced episodes of

hyponatremia (low level of sodium in the blood), which were severe enough to require hospitalization on

two occasions. (AR at 951, 2920, 3271.) According to Dr. Jones, “[a]long with this [hyponatremia] issue

come confusion, weakness and dizziness.” (Id.)




                                                      2
        In December 2014, Plaintiff was experiencing symptoms of hyponatremia, and a biopsy revealed

liver steatosis (abnormal retention of lipids). (AR at 3271.) Plaintiff was hospitalized for several days to

rule out the possibility of organ rejection. (Id.)

        In February 2016, Plaintiff was again hospitalized for several days due to recurrence of

hyponatremia symptoms. (AR at 951.)

        In December 2016, Plaintiff was diagnosed with colon/anal cancer. (AR at 70.)

        In September 2016, at Plaintiff’s request, Dr. Campbell completed the physical assessment form.

(AR at 1484.)

        In May 2017, Dr. Christopher wrote a letter in support of Plaintiff’s disability claim. (AR at 2920.)

Dr. Christopher stated that Plaintiff has had a “very rocky course since her transplant” and that the “side

effects of these medications to prevent rejection are weakness, nausea, loss of stamina, loss of

concentration and severe fatigue.” (Id.) Dr. Christopher opined that Plaintiff is “not able to work at this

time and from her past history she probably will never be able to hold down a job without multiples

absences.” (Id.)

        In June 2017, the ALJ held an administrative hearing at which Dr. Berman testified as a medical

advisor. (AR at 65‐72.)

        In July 2017, Dr. Campbell gave a statement to the effect that the limitations he assessed in

September 2016 apply at least as far back as June 2013, when the Administration terminated benefits.

(AR at 3271.)

        In January 2018, the ALJ issued a decision, affirming the Administration’s cessation determination

as of June 2013 due to medical improvement. (AR at 36, 46.) Additionally, the ALJ found that Plaintiff’s

chronic liver disease (post‐transplant) worsened after June 2013 to the point that she again became

unable to work and disabled as of February 2016. (AR at 48.)




                                                     3
           In November 2018, the Appeals Council declined to disturb the ALJ’s decision, making the ALJ’s

decision the Commissioner’s final decision subject to this judicial review. (AR at 1‐4.)

           In January 2019, Plaintiff filed her complaint seeking judicial review. (Docket # 1.)

           In March 2019, Plaintiff died of colon/anal cancer and cirrhosis of the liver. (Death Certificate,

Docket # 17‐1.)

                 Summary of the ALJ’s decision that Plaintiff’s disability ended in June 2013

           The ALJ found that Plaintiff’s disability ended beginning on June 1, 2013. The ALJ made this finding

pursuant to the eight‐step sequential evaluation process that applies in cases of termination of benefits.

The evaluation process is codified at 20 C.F.R. § 404.1594(f)(1‐8).

           First, the ALJ found that, from before June 1, 2013, the date Plaintiff’s disability ended, on up to

the present, Plaintiff has not engaged in any substantial gainful activity. (AR at 34.) Plaintiff concedes this

finding is supported by substantial evidence. (Docket # 13 at 2.)

           Second, the ALJ found that, since June 1, 2013, Plaintiff did not have an impairment satisfying the

Listing. (AR at 34.) Plaintiff notes that Dr. Berman testified that her colon/anal cancer equaled Listing

13.18(B) (“squamous cell carcinoma of the anus, recurrent after surgery”) and that her chronic liver

disease equaled one of the Listings at 5.05(A‐G) but admits that the testimony lacked sufficient specificity

to be entitled to case‐dispositive weight. (Docket # 13 at 2 referencing testimony at AR 69‐70.)

           Third, the ALJ found that medical improvement occurred as of June 1, 2013 (after the prior finding

of disability, or comparison point decision, CPD) because Plaintiff’s chronic liver disease no longer satisfies

Listing 5.05B. (AR at 36.) Plaintiff does not challenge this finding.

           Fourth, the ALJ found that there is a presumption that the medical improvement is related to the

ability to work because Plaintiff no longer satisfies the Listing. (AR at 36.) Plaintiff does not challenge this

finding.




                                                        4
           Step 5 applies only if “we found at step (3) that there has been no medical improvement or if we

found at step (4) that the medical improvement is not related to your ability to work.” 20 C.F.R. §

404.1594(f)(5). Step 5 is inapplicable in this case.

           Sixth, the ALJ found that, as of June 1, 2013, Plaintiff continues to have severe, or vocationally

significant, impairments.       (AR at 34.)     Those impairments are chronic liver disease with liver

transplantation, remote history of gastric bypass surgery, alcohol dependence and substance abuse, a

mood disorder, anxiety and OCD [obsessive‐compulsive disorder]. (AR at 37.) Plaintiff concedes that this

finding is supported by substantial evidence. (Docket # 13 at 2, 3.)

           As in any case that advances beyond Step 6, the ALJ was required to determine Plaintiff’s “residual

functional capacity [RFC] based on all your current impairments,” i.e., Plaintiff’s impairments during the

closed period between June 1, 2013 and February 24, 2016. Section 404.1594(f)(7). The ALJ found that,

during that period, physically, Plaintiff had an RFC to perform a limited range of light work. (AR at 37.)

Mentally, Plaintiff had an RFC to understand and follow routine tasks involving 1 to 4 steps; sustain

adequate concentration, persistence or pace for such tasks for two hours at a time; frequent contact with

coworkers and supervisors and only occasional contact with the general public; and no more than

occasional changes in the work routine or environment. (Id.) Plaintiff argues that both the physical and

mental components of the ALJ’s RFC findings are not supported by substantial evidence. (Docket # 13 at

3‐7.)

           Seventh, the ALJ found that, as of June 1, 2013, Plaintiff was unable to perform past relevant work.

(AR at 45.) Except for the ALJ’s allegedly unsupported RFC determination, Plaintiff does not challenge this

finding.

           Eighth, the ALJ found that Plaintiff’s disability ended as of June 1, 2013, because she was able to

perform a significant number of unskilled, light jobs in the national economy such as general office helper,




                                                        5
inspector, and hand packer. (AR 46‐47.) Except for the ALJ’s allegedly unsupported RFC determination,

Plaintiff does not challenge this finding.

                              Summary of the ALJ’s decision that Plaintiff
            became eligible for a new period of disability in February 2016 (but not earlier)

        As noted above, the ALJ found that Plaintiff’s disability ended on June 1, 2013, due to medical

improvement. If an ALJ finds that a claimant’s disability ended, the ALJ is required to consider the

possibility that the disability subsequently resumed during the period between the cessation date and the

decision date. Stated more technically, the ALJ must determine whether the “initial medical cessation

determination was correct” and, if so, whether the claimant “has again become disabled at any time

through the date of his or her determination or decision because of a worsening of an existing impairment

or the onset of a new impairment,” thereby making the claimant eligible for a “new period of disability.”

Social Security Ruling (SSR) 13‐3p, 2013 WL 785484, at *5.

        Plaintiff was ensured for Title II benefits through September 2018. (AR at 255.) In his January

2018 decision, the ALJ found that, as of February 24, 2016, Plaintiff’s impairments worsened such that she

again became disabled and was, therefore, eligible for a new period of disability. (AR at 48.) In support

of this finding, the ALJ found that, beginning on February 24, 2016, Plaintiff had the same physical and

mental limitations she had during the closed period of non‐disability between June 1, 2013 and February

24, 2016, except that “[i]n addition, as of February 24, 2016, [Plaintiff] will need two to three unscheduled

breaks during the day and would miss 3 to 4 days of work monthly.” (AR at 45.) The vocational expert

(VE) testified that this level of absenteeism from the job and the job site would be intolerable to most

employers and would render Plaintiff disabled. (AR at 91.)

        In other words, the ALJ found that, beginning on February 24, 2016, Plaintiff was disabled because

she was no longer able to regularly attend any job or job site. Plaintiff states that she “agrees that [she

was disabling on February 24, 2016] but disagrees with the start date of the limitations.” (Docket # 13 at



                                                     6
8.) According to Plaintiff, the ALJ should have found that her disability began “[a]t the very least, … a

reasonable period before hospitalization on February 23, 2016.” (Id.)

      The ALJ’s determination of the date of re‐onset of Plaintiff’s disability (February 24, 2016)
                             was unsupported by any medical opinion.

        Every medical opinion in the administrative record indicates that Plaintiff was unable to attend

work regularly or perform even low stress tasks after her June 2010 liver transplant (with no in‐between

period of non‐disability). This was due to the side‐effects of medication Plaintiff took to prevent rejection

of her transplanted liver.

        Jason Campbell, M.D., began treating Plaintiff in 2006. (AR at 3270.) In September 2016, Dr.

Campbell completed the standard physical assessment form. (AR at 1483‐86.) Among other things, Dr.

Campbell found that Plaintiff would require daily, 30‐minute unscheduled breaks during a workday (due

to muscle weakness, chronic fatigue, and adverse side‐effects of medication) and would be off task 25%

or more of the workday (due to symptoms interfering with attention and concentration needed to

perform even simple work tasks). (AR at 1484, 1486.) In July 2017, Dr. Campbell indicated that these

limitations applied at least as far back as June 2013, when the Administration found that Plaintiff’s

disability ceased. (AR at 3271.) According to Dr. Campbell, Plaintiff “has been very poorly functional since

her liver transplant [in June 2010]. Mentally much slower. Physically much more frail.” (AR at 3272.) The

ALJ rejected Dr. Campbell’s disabling opinions for the period between June 2013 and February 2016. (AR

at 41‐43.)

        In May 2017, Dr. Christopher Jones, Director of Liver Transplant Program, stated that the “side

effects of these medications to prevent rejection are weakness, nausea, loss of stamina, loss of

concentration and severe fatigue.” (AR at 2920.) Dr. Christopher opined that Plaintiff is “not able to work

at this time and from her past history she probably will never be able to hold down a job without multiples

absences.” (Id.) The ALJ gave “little weight” to Dr. Christopher’s statement regarding the side‐effects of



                                                     7
medication and rejected Dr. Christopher’s opinion regarding Plaintiff’s ability to hold down a job because

that issue was “reserved for me [the ALJ] as an agent for the Commissioner.” (AR at 40.)

        Samuel Berman, M.D., testified as a medical expert at the administrative hearing. Dr. Berman

testified that, after her liver transplant in June 2010, Plaintiff experienced recurrent anemia, neutropenia

(low blood count of a certain type of white blood cell), and electrolyte disturbances. (AR at 70.) In

December 2016, a perianal lesion was excised, and Plaintiff was diagnosed with anal squamous cell

carcinoma, invasive, moderate to poorly differentiating. (AR at 67.) Plaintiff began chemotherapy in

January 2017. (AR at 68.) After June 2010, in Dr. Berman’s opinion, Plaintiff’s impairments as a whole

met or equaled the clinical criteria of Listing 13.18(B) (“squamous cell carcinoma of the anus, recurrent

after surgery”) and/or “a listing for chronic liver disease” (i.e., Listing 5.05(A‐G)). (AR at 69‐70.)

Additionally (or alternatively), after June 2010, the medication Plaintiff took to prevent rejection of the

transplant caused disabling side effects such as nausea, vomiting, weakness, fatigue, loss of stamina (with

history of falls), loss of concentration. (AR at 71‐72.) The ALJ rejected Dr. Berman’s disabling opinions for

the period between June 2013 and February 2016. (AR at 35, 40, 43.)

        Non‐examining program physician P. Saranga assessed Plaintiff as capable of performing light

work in May 2013. (AR at 631‐37.) The ALJ gave “greater weight” to Dr. Saranga’s opinion. (AR at 43.)

However, Dr. Saranga was not in a position (in 2013) to predict a subsequent date of re‐onset of disability.

      The ALJ’s determination of the date of re‐onset of Plaintiff’s disability (February 24, 2016)
                did not comport with applicable legal standards set forth in SSR 83‐20.

        As noted above, SSR 13‐3p required the ALJ to determine whether the “initial medical cessation

determination was correct” and, if so, whether Plaintiff “has again become disabled at any time through

the date of his or her determination or decision because of a worsening of an existing impairment or the

onset of a new impairment,” thereby making Plaintiff eligible for a “new period of disability.” 2013 WL

785484, at *5. Prior to adoption of SSR 13‐3p in 2013, if an ALJ found that the Administration’s medical

cessation date was appropriate, but evidence showed that the claimant had again become disabled, the

                                                     8
ALJ “would solicit a new application for title II disability benefits.” Id. at *3. SSR 13‐3p eliminated the

“need for filing a new application for reentitlement.” Id. at *4. Therefore, reentitlement cases (such as

the present one) are effectively new applications for Title II benefits. Because the ALJ made a finding of

disability for a new period of disability, the ALJ was required to determine when Plaintiff’s disability began,

and that determination must be supported by substantial evidence. See McClanahan v. Comm'r of Soc.

Sec., 474 F.3d 830, 833 (6th Cir. 2006) (“Once a finding of disability is made, the ALJ must determine the

date of onset.”).

        The applicable legal standards for determining the onset of disability date are set forth in Social

Security Ruling (SSR) 83‐20, 1983 WL 31249. It is essential that the onset date be correct because, in Title

II claims, it affects the amount of the benefit. Id. at *1. Factors relevant to the determination of disability

onset include the claimant’s allegations, the work history, and the medical evidence. Id. With slowly

progressive impairments, the evidence in the administrative record is often insufficient to establish the

precise date when a claimant’s impairments became disabling, and the onset date must be inferred. Id.

at *2. Because the inference must have a legitimate medical basis, where there is no such basis, at the

hearing, the ALJ should call on the services of a medical advisor. Id. In particular, the ALJ should call on a

medical advisor when (as here) it is necessary to determine when a malignancy (i.e., Plaintiff’s colon/anal

cancer) becomes inoperable or beyond control by other modes of therapy. Id. at *4.

        As noted above, the medical advisor, Dr. Berman, testified that Plaintiff’s impairments equaled

the Listings for cancer and/or chronic liver disease and that she suffered from disabling side‐effects of

medication for the entire period after her liver transplant in June 2010; and the ALJ rejected that

testimony. (AR at 35, 40, 43, 69‐72.) Because the ALJ “received and rejected (emphasis added) testimony

from a medical advisor [which the ALJ needed due to an insufficient medical basis for inferring the onset

date], [the ALJ] did not use that medical advisor's testimony to help him determine plaintiff's disability

onset date or to clarify the ambiguous record regarding plaintiff's disability onset date, thus violating the


                                                      9
spirit and underlying purpose of SSR 83‐20.” Cataneo v. Comm’r, No. 11‐CV‐2671 (KAM), 2013 WL

1122626, at *18 (E.D. N.Y. Mar. 17, 2013). As in Cataneo, the ALJ’s medical expertise did not increase

(such that he no longer needed any medical advice on the onset date) simply because he rejected the

medical advisor’s opinion on the matter.

           The ALJ’s determination of the date of re‐onset of disability (February 24, 2016)
          was based on an improper independent (lay) assessment of the medical evidence.

        Having rejected every medical opinion regarding the date of re‐onset of disability, the ALJ gave an

independent (lay) assessment of the medical evidence in support of his selected date of February 24,

2016:

        In August 2016, another specialist saw the clamant about the recurrent hyponatremia [low level
        of sodium in the blood]. The specialist noted that the earlier episodes of hyponatremia had been
        asymptomatic with symptoms reported to have started three months ago. If the hyponatremia
        was initially asymptomatic, therefore it would be a nonsevere impairment since there were no
        symptoms to restrict or interfere with basic work activities … prior to the later establish onset
        date.
        …
        Dr. Berman testified that the anemia and electrolyte disturbance [hyponatremia] could be due to
        alcohol abuse. … Although sodium levels have not dropped as low as during the February 2016
        hospitalization, the levels have remained low through the latter half of 2016 and into 2017….
        Although the improvement in the hyponatremia could be attributed to the claimant’s recent
        sobriety, it could also equally be related to the nephrologist’s instruction on fluid restriction ….
        Since other causes may have resulted in the low hyponatremia levels, I am unable to exclude that
        the symptoms of dizziness and weakness beginning in February 2016 were definitely related to
        the claimant’s alcohol abuse.

(AR at 41, 47‐48.)

        “ALJs must not succumb to the temptation to play doctor and make their own independent

medical findings.” Simpson v. Comm’r, 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v. Comm’r,

98 F.3d 966, 970 (7th Cir. 1996)). “As a lay person, ... the ALJ was simply not qualified to interpret raw

medical data in functional terms.” Rudd v. Comm'r, 531 F. App'x 719, 726 (6th Cir. 2013) (quoting Nguyen

v. Comm’r, 172 F.3d 31, 35 (1st Cir. 1999)). An ALJ “may not substitute his own medical judgment for that

of the treating physician where the opinion of the treating physician is supported by the medical

evidence.” Meece v. Comm’r, 192 F. App’x 456, 465 (6th Cir. 2006).

                                                    10
        To the extent the ALJ’s assessment of the medical evidence was based on Plaintiff’s alcohol use,

it was contrary to the opinions of Drs. Berman and Campbell. Dr. Berman testified that “the original need

for … the medication would be the transplant which was caused by … the alcohol.” (AR at 71.) “But …

even if she had dropped drinking and was sober, she could still have the side effects from medication

causing the weakness, nausea, vomiting and so on.” (Id.) Dr. Campbell expressed skepticism that Plaintiff

had any significant alcohol use after her liver transplant but, even if she did, she likely would have still

experienced symptoms such as weakness, nausea, and vomiting. (AR at 3272.)

        To the extent the ALJ’s assessment was based on Plaintiff’s hyponatremia, it was improper. The

ALJ gave great significance to Dr. Berman’s suggestion that Plaintiff’s hyponatremia and associated

symptoms of confusion, weakness, and dizziness “could be due to alcohol abuse.” (AR at 47.) There was

some indication that the hyponatremia might be due to psychogenic polydipsia (excessive water

consumption due to psychiatric compulsion). (AR at 47‐48.) In any event, even if the hyponatremia was

due to alcohol use, Plaintiff suffered from side‐effects of medication such as nausea, vomiting, weakness,

severe fatigue, loss of stamina (with history of falls), and loss of concentration. These side‐effects would

likely impair Plaintiff’s ability to attend work regularly, and there was no evidence that they were related

to alcohol use.

                  The ALJ’s extended discussion of Plaintiff’s alcohol use was at odds with the ALJ’s
                      acknowledgement that such use was immaterial to his decision.

        The ALJ’s decision contains further references to Plaintiff’s alcohol use. For example, the ALJ

noted that Plaintiff “testified that prior to 2016 a friend of the family was supplying [her] with alcohol [if

not other substances] or provided [her] transportation to the liquor store” and that she was “likely …

under the influence” when psychologist Annette Freel examined her. (AR at 44‐45.)

        As concluded above, the ALJ’s finding that Plaintiff was not disabled during the closed period

between June 1, 2013 and February 24, 2016, was based on medical inferences related to Plaintiff’s

alcohol use, which the ALJ was unqualified to make. Even if the ALJ were qualified to make such

                                                      11
inferences, they are at odds with the ALJ’s own finding that Plaintiff’s “substance use disorders are not a

contributing factor material to the determination of disability.” (AR at 47.) See 20 C.F.R. § 404.1535(b)(1)

(“The key factor we will examine in determining whether drug addiction or alcoholism is a contributing

factor material to the determination of disability is whether we would still find you disabled if you stopped

using drugs or alcohol.”).

        The ALJ found that Plaintiff was not disabled during the closed period with or without any alcohol

use, and that finding appears to have been dictated by the unanimous medical opinions of Drs. Berman

and Campbell that Plaintiff would likely have continued to experience disabling side‐effects of medication

during the closed period with or without alcohol use. (AR at 71, 3272.) The ALJ’s extended discussion of

Plaintiff’s alcohol use was at odds with the ALJ’s acknowledgement that such use was immaterial to his

decision.

        In summary, the ALJ’s finding of a re‐onset of disability date of February 24, 2016 (but not earlier)

did not comport with applicable legal standards.          The ALJ’s selection of February 24, 2016 was

unsupported by any (and, in fact, contradicted every) medical opinion, which indicated that there was no

period of non‐disability following Plaintiff’s liver transplant in June 2010. The ALJ based his selection on

his own independent (lay) assessment of the medical evidence, which he was unqualified to give. That

assessment was also at odds with the ALJ’s finding that Plaintiff’s alcohol use was immaterial to his

decision.

                                A judicial award of benefits is warranted.

        The remaining question is the appropriate remedy. When a court finds that an ALJ's decision is

not supported by substantial evidence, it may award benefits (as opposed to remanding for a new decision

and further administrative proceedings) if the “proof of disability is overwhelming, or proof of disability is

strong and evidence to the contrary is lacking.” Mowery v. Sec'y of Health & Human Servs., 771 F.2d 966,

973 (6th Cir. 1985). A judicial award of benefits is proper “only if all essential factual issues have been


                                                     12
resolved and the record adequately establishes a plaintiff's entitlement to benefits.” Faucher v. Sec'y, 17

F.3d 171, 176 (6th Cir. 1994).

        Since 2000, the Sixth Circuit has applied the foregoing standard and awarded benefits on four

occasions. Minor v. Comm’r, 513 F. App’x 417 (6th Cir. 2013); Kalmbach v. Comm’r, 409 F. App’x 852 (6th

Cir. 2011); Kennedy v. Comm’r, 247 F. App’x 761 (6th Cir. 2007); Martin v. Comm’r, 61 F. App’x 191 (6th

Cir. 2003). For the reasons below, an award of benefits is at least as well supported in this case.

        In Kalmbach and Martin, the Court cited the following in support of an award of benefits: “The

medical opinions and diagnoses of treating physicians are generally accorded substantial deference, and

if the opinions are uncontradicted, complete deference.” Kalmbach at 865; Martin at 200 (quoting Harris

v. Sec’y, 756 F.2d 431, 435 (6th Cir. 1985)). In Minor, although it was not uncontradicted, the treating

physician’s opinion was found to be “entitled to great deference, its non‐controlling status

notwithstanding.” Minor at 437. In this case, the treating physician’s (Dr. Campbell’s) disabling opinion

was uncontradicted and, therefore, entitled to complete deference. Alternatively, Dr. Campbell’s opinion

was entitled to controlling weight because it was “well‐supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence” in the

administrative record. 20 C.F.R. § 404.1527(c)(2).

        Kennedy, like the present case, was a termination of benefits case. In Kennedy, unlike the present

case, there was no treating physician’s opinion supporting termination. Nevertheless, the Court awarded

Kennedy benefits because “the ultimate burden is on the Commissioner in termination proceedings and

we have found that substantial evidence does not support the termination.” Kennedy at 768. In this case,

even if Dr. Campbell’s opinion was not entitled to complete deference or controlling weight, substantial

evidence did not support the ALJ’s termination decision.

        In Kalmbach, the Court held that a judicial award of benefits was supported, in part, because: “In

view of the plaintiff's treating physicians' opinions and the plaintiff's own assertions of disabling pain,


                                                     13
stiffness, fatigue, and inability to concentrate, there exists strong evidence that the plaintiff's combined

impairments meet or exceed a listed impairment under the Social Security regulations.” Kalmbach at 865.

In this case, Plaintiff testified to disabling side‐effects of medication, and Dr. Berman testified that

Plaintiff’s colon/anal cancer equaled Listing 13.18(B) (“squamous cell carcinoma of the anus, recurrent

after surgery”) and that her chronic liver disease equaled one of the Listings at 5.05(A‐G). (AR at 69‐70.)

                                                  Order

        Therefore, it is hereby ORDERED that this matter is REMANDED to the Commissioner for

calculation and payment of past‐due Title II benefits for the closed period between June 1, 2013 and

February 24, 2016.

August 14, 2019




                                                    14
